Raidy J.G. v City of New York (2016 NY Slip Op 05020)





Raidy J.G. v City of New York


2016 NY Slip Op 05020


Decided on June 23, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 23, 2016

Acosta, J.P., Saxe, Gische, Webber, Kahn, JJ.


1344 155866/06

[*1]Raidy J. G., an Infant by His Mother and Natural Guardian, etc., et al., Plaintiffs-Respondents,
vThe City of New York, et al. Defendants-Appellants, Jane ("Ana") Doe, etc., Defendant.


Zachary W. Carter, Corporation Counsel, New York (Janet L. Zaleon of counsel), for appellants.
Gray Law Firm PLLC, New York (Peter J. Eliopoulos of counsel), for respondents.

Order, Supreme Court, New York County (Barbara Jaffe, J.), entered February 5, 2014, which granted plaintiffs' motion to vacate a prior order dismissing the complaint due to plaintiffs' failure to appear for scheduled depositions, unanimously affirmed, without costs.
It was not an improvident exercise of the court's broad discretion to give plaintiffs one final opportunity to appear within two months for depositions on an agreed-upon date, and to
provide that the action would be restored to the court's calendar if plaintiffs complied with that condition, or dismissed if they did not.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JUNE 23, 2016
CLERK